DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 26 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 11, and 13-17 have been amended.
Claim 12 is cancelled.
Claims 2-3, 9-10, 18-20 are original / previously presented.
Claim 21 is new.
Claims 1-11, and 13-21 are subject to the requirement for unity of invention.
Claim 21 is withdrawn, as being drawn to the non-elected invention.
Claims 1-11, and 13-20 are currently pending and have been examined.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Newly submitted claim 21 is directed to an invention that lacks unity with the invention originally claimed (claims 1-11, 13-20) for the following reasons:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Group I. Claims 1-11 and 13-20, drawn to a system/vehicle for moving cargo using an arm, classified in B60P1/486.
Group II. Claim 21, drawn to a system for moving cargo with a vehicle using a rotatable carriage and a plurality of containers, classified in B60R5/044.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of (1) a vehicle body including an opening, (2) a removable cab attachable to the body, (3) a computing device including a processor and a memory, (4) the request including time and location to deliver the specified cargo, (5) actuating based on the request at least one vehicle component to move the vehicle, these technical features are not special technical features as they do not make a contribution over the prior art in view of 9,256,852 B1 to Myllymaki (detailing feature (1) in Fig 5-6, col 2 ln 1-7, col 8 ln 7-23, (3) in Fig 9, col 7 ln 6-22, col 8 ln 29-41, col 8 ln 42 through col 9 ln 27, and (5) (2) in Fig 43A-B, ¶[0469], ¶[0471], ¶[0651]); and 2017/0011340 A1 to Gabbai (detailing feature (4) in ¶[0060], ¶[0085]).  The teachings of Myllymaki, Abhyankar, and Gabbai demonstrate that the shared technical features between the groups are not novel, and do not present an inventive step.  Otherwise, the remaining special technical features regarding the arm (Group I) and the rotatable carriage and a plurality of containers (Group II) do not correspond.
Since the Applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claim 4, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1 and 11, they have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (claim 1: Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai; claim 11: Myllymaki in view of Abhyanker in view of Hempsch).
Regarding the previous 35 USC 103 rejection of claims 12 and 14, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded. Note that there is no prior art rejection applied to dependent claim 14.

Priority
This application 16/087,635 filed on 22 September 2018 is a 371 of PCT/US16/43969 filed on 26 July 2016, which claims priority to US provisional patent application 62/312,061 filed on 23 March 2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 27 September 2018 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vehicle component in claims 4, 11-20; climate control component of claims 5, 15; cargo movement subsystem in claims 13-14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the limitation “actuate, based on the request, the arm of to move the cargo through the opening” which includes the additional word ‘of’.  The Office recommends removing this additional inclusion for clarity. 
Claim 11:
Claim 11 includes the limitation “an arm arranged to move the cargo from the cargo from the cab”, however note that cargo was not previously recited in the claim.  The Office recommends removing the word ‘the’ (to match the language of claim 1), to preclude interpretation of indefiniteness and lack of antecedent basis for cargo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14:
Claim 13 recites the limitation "the cargo movement subsystem" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claim 14.  For the purpose of examination, the Office will interpret this as referring to the previously recited arm in claim 11 (similar to amended claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al. in view of US patent application publication 2017/0011340 A1 to Gabbai.
Claim 1:
	Myllymaki, as shown, teaches the following:
A system, comprising: 
a vehicle including:
a body including an opening (Myllymaki Fig 5-6, col 2 ln 1-7, col 8 ln 7-23 details a vehicle body and structure with an attached package securing subsystem and the body includes an opening),
With respect to the following: 
a removable cab attachable to the body, and
Myllymaki, as shown in col 2 ln 5-10, col 4 ln 4-7 details the package securing subsystem (cab) is and can be attached to the body of the vehicle, highly suggesting but not explicitly stating that that the cab is also removable.  To the extent that Myllymaki does not explicitly state this, Abhyanker teaches this limitation, with a removable cab attachable to the body of the vehicle (Abhyanker Fig 43A-B, ¶[0469], ¶[0471], ¶[0651]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a removable cab attachable to the body as taught by Abhyanker with the teachings of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
With respect to the following: 
an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle; and
Myllymaki, as shown in Fig 6, col 8 ln 7-22 details a vehicle vending machine, materials handling system, and access door to move the product(s) / cargo from the compartment to an accessible position exterior of the vehicle, but does not explicitly state an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle.  However, Hempsch teaches this limitation controlling a gripper arm to move mailings (cargo) inside the vehicle through a vehicle opening to either a receptacle at least partially in the vehicle, or a receptacle holder fully outside the vehicle (Hempsch Fig 2B-2D, ¶[0036-37], ¶[0047], ¶[0080-81], claim 12). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle as taught by Hempsch with the teachings of Myllymaki in view of Abhyanker, with the motivation that “the mailing can be transported… in an extremely precise manner” and “be moved in three spatial directions vertical to each other, i.e. three dimensionally”  (Hempsch ¶[0036]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle as taught by Hempsch in the system of Myllymaki in view of Abhyanker, since the claimed invention is merely a combination of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Myllymaki (in view of Abhyanker in view of Hempsch) also teaches the following:
a computing device including a processor and a memory (Myllymaki Fig 9, col 7 ln 6-22, col 8 ln 29-41, col 8 ln 42 through col 9 ln 27 details a computing device, and computer processor and memory),
the computing device programmed to receive a request to deliver the cargo stored in the cab (Myllymaki Fig 8, col 7 ln 15-22 and ln 43-45 details the computing device receiving the request for the vehicle to drive to the destination for the package delivery),
With respect to the following: 
the request including a time and a location to deliver the cargo, and 
Myllymaki, as shown in Fig 8, col 3 ln 47-55, col 5 ln 25-35, col 7 ln 43-45 and ln 57-63 details the request including a destination location to deliver the cargo, and details communicating a scheduled time window for delivery, but does not explicitly stat that the request includes a time to deliver the cargo.  However, Gabbai teaches this limitation, with the computing device receiving a request to deliver the cargo via autonomous vehicle that includes both a time and location to deliver the cargo (Gabbai ¶[0060], ¶[0085]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the request including a time and a location to deliver the cargo as taught by Gabbai with the teachings of Myllymaki in view of Abhyanker in view of Hempsch, with the motivation to “increase the efficiency of ‘last mile’ delivery” (Gabbai ¶[0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the request including a time and a location to deliver the cargo as taught by Gabbai in the system of Myllymaki in view of Abhyanker in view of Hempsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

actuate, based on the request, the arm of to move the cargo through the opening (Hempsch Fig 2B, Fig 2D, ¶[0036-37], ¶[0076-77], claim 12 details controlling the gripper to move two parcels known to be delivered to a receptacle (i.e. requested) by placing the parcels in the receptacle through the vehicle opening and transferring the receptacle to a secure holder). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include actuating based on the request the arm of to move the cargo through the opening as taught by Hempsch in the system of Myllymaki in view of Abhyanker (in view of Hempsch in view of Gabbai), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, as shown above, teach the limitations of claim 1.  Abhyanker also teaches the following:
wherein the cab includes a climate control component (Abhyanker Fig 2, Fig 45, ¶[0009], ¶[0103-104] details the storage compartments may be individually temperature regulated and controlled).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the cab includes a climate control component as taught by Abhyanker in the system of Myllymaki in view of Hempsch (in view of Abhyanker in view of Gabbai), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:

wherein the computing device is programmed to actuate the arm to move the cargo from the cab to a locker (Hempsch Fig 2A-D, ¶[0035], ¶[0050], ¶[0069-72], ¶[0078], claim 20 details autonomous transfer device and gripper arm of the autonomous vehicle that takes packages from the vehicle cargo area and delivers them into a receptacle which the transfer device / grabber locks back into the receptacle holder, i.e. locker). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to actuate the arm to move the cargo from the cab to a locker as taught by Hempsch with the teachings of Myllymaki in view of Abhyanker (in view of Hempsch in view of Gabbai), with the motivation that “the mailing can be protected from the weather, which is practical” (Hempsch ¶[0022]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to actuate the arm to move the cargo from the cab to a locker as taught by Hempsch in the system of Myllymaki in view of Abhyanker (in view of Hempsch in view of Gabbai), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, as shown above, teach the limitations of claim 1. Gabbai also teaches the following:
wherein the computing device is programmed to instruct an unmanned aerial vehicle to deliver the cargo from the cab to a cargo recipient (Gabbai ¶[0045-46], ¶[0052], ¶[0081], ¶[0100] which details instructing an unmanned aerial vehicle to deliver the cargo transported from the vehicle to a recipient; alternatively, see Abhyanker ¶[0102], ¶[0654-659] which also teaches instructing the autonomous vehicle to transport cargo, and that the autonomous vehicle itself may be an autonomous aerial vehicle, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to instruct an unmanned aerial vehicle to deliver the cargo from the cab to a cargo recipient as taught by Gabbai in the system of Myllymaki in view of Abhyanker in view of Hempsch (in view of Gabbai), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
	Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, as shown above, teach the limitations of claim 1. Abhyanker also teaches the following:
a display disposed on at least one of the cab and the body (Abhyanker Fig 1A, ¶[0106], ¶[0133] details a user interface displayed on the outside of vehicle cab / body).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a display disposed on at least one of the cab and the body as taught by Abhyanker in the system of Myllymaki (in view of Abhyanker in view of Hempsch in view of Gabbai), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al. in view of US patent , as applied to claim 1 above, and further in view of US patent publication 9,552,564 B1 to Martenis.
Claim 2:
Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the computing device is programmed to determine a route based on the request and to assign cargo to the cab based on the route. 
Myllymaki, as shown in col 3 ln 2-7, col 3 ln 47-55, col 7 ln 16-22 details the computing device determining a route based on the request, and assigning cargo to the cab based on the request, highly suggesting but not explicitly stating that the cargo is assigned to the cab based on the route.  To the extent that Myllymaki does not explicitly state this, Martenis teaches this limitation, with the computing device determining a route based on the request and assigning cargo to the vehicle and storage based on the route (Martenis Fig 3C, col 2 ln 43-55, col 4 ln 39-62, col 15 ln 15-64 details determining the route for the request and assigning the cargo to the vehicle based on whether the new route satisfies acceptable service level parameters). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to determine a route based on the request and to assign cargo to the cab based on the route as taught by Martenis with the teachings of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, with the motivation of “offering on-demand transportation service to and from nearly any location” (Martenis col 16 ln 30-31).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to determine a route based on the request and to assign cargo to the cab based on the route as taught by Martenis in the system of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:

wherein the computing device is programmed to determine a plurality of routes upon receiving a plurality of requests (Martenis col 2 ln 37-42, col 10 ln 28-50, col 16 ln 4-28 details obtaining a plurality of requests and optimizing / rearranging routes to handle additional service requests for a fleet of vehicles). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to determine a plurality of routes upon receiving a plurality of requests as taught by Martenis in the system of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai (in view of Martenis), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai in view of Martenis, as shown above, teach the limitations of claim 2.  Myllymaki also teaches the following:
wherein the computing device is programmed to actuate at least one vehicle component to move the vehicle along the route (Myllymaki col 3 ln 33-49, col 5 ln 45-51 details the autonomous road vehicle moving itself to the delivery destinations along the routes). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al. in view of US patent application publication 2017/0011340 A1 to Gabbai, as applied to claim 1 above, and further in view of US patent application publication 2011/0046778 A1 to Pinney et al.
Claim 6:
Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the body includes a shelf attached to the opening, and the computing device is programmed to actuate the arm to move the cargo from the cab to the shelf. 
Myllymaki, as shown in Fig 6, col 8 ln 7-22 details the body includes an opening, and actuating vending machine configuration elements and a materials handling system (i.e. cargo movement subsystem) to move the cargo from the cab to the opening, but does not explicitly state that there is a shelf attached to the opening, and the computing device is programmed to actuate the cargo movement subsystem to move the cargo from the cab to the shelf.  However, Pinney teaches this limitation with the body that includes an opening 312 and a flat base 356 of the dispense bin (shelf) attached to the opening (Pinney Fig 11, Fig 15-16, ¶[0085], ¶[0087-90]), and the computing device is programmed to actuate a robotic shuttle assembly and support carriage (i.e. arm, cargo movement subsystem) which moves the cargo within (Pinney Fig 4-5, Fig 8-9, ¶[0063], ¶[0094]), which picks and moves the cargo from the storage area (cab) to the flat base of the dispense bin, i.e. shelf (Pinney Fig 5, ¶[0080-83]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a shelf attached to the opening, and the computing device is programmed to actuate the arm to move the cargo from the cab to the shelf as taught by Pinney with the teachings of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, with the motivation of “dispensing items to individuals” with “automated or computer-controlled dispensing units”; and the motivation “that allows a customer to pick up… without face-to-face contact” (Pinney ¶[0002-3]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the body includes a shelf attached to the opening, and the computing device is programmed to actuate the arm to move the cargo from the cab to the shelf as taught by Pinney in the system of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in ., as applied to claim 6 above, and further in view of US patent publication 6,543,983 B1 to Felder et al.
Claim 7:
Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai in view of Pinney, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the computing device is programmed to actuate the arm to move the cargo to the cab when the cargo is not collected within a predetermined period of time. 
Hempsch (of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai in view of Pinney), as shown in Fig 2B-2D, ¶[0025], ¶[0036-37], ¶[0047] details the control device programmed to actuate the arm to move the cargo to the cab, but does not explicitly state actuating the arm to move the cargo when the cargo is not collected within a predetermined period of time.  However, Felder teaches this remaining limitation with a microprocessor programmed to actuate the robot and arm to move cargo back to the vehicle and the cargo’s original location after it has remained (i.e. not collected) a predetermined period of time following when the cargo was left at its second location for pickup (Felder Fig 1, Fig 9-10, col 5 ln 36-51, col 6 ln 16-28, col 9 ln 48-64, col 14 ln 51-60). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to actuate the arm to move the cargo to the vehicle when the cargo is not collected within a predetermined period of time as taught by Felder with the teachings of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai in view of Pinney, with the motivation to “save substantial manpower” and “providing a pick up and delivery system that requires no human participation” (Felder col 1 ln 59-67).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to actuate the arm to move the cargo to the vehicle when the cargo is not collected within a predetermined period of time as taught by Felder in the system of Myllymaki in view of Abhyanker in view of Hempsch in view of Gabbai in view of Pinney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al.
Claim 11:
	Myllymaki, as shown, teaches the following:
A vehicle, comprising: 
a body including an opening (Myllymaki Fig 5-6, col 2 ln 1-7, col 8 ln 7-23 details a vehicle body and structure with an attached package securing subsystem and the body includes an opening),
With respect to the following: 
a removable cab attachable to the body, and
Myllymaki, as shown in col 2 ln 5-10, col 4 ln 4-7 details the package securing subsystem (cab) is and can be attached to the body of the vehicle, highly suggesting but not explicitly stating that that the cab is also removable.  To the extent that Myllymaki does not explicitly state this, Abhyanker teaches this limitation, with a removable cab attachable to the body of the vehicle (Abhyanker Fig 43A-B, ¶[0469], ¶[0471], ¶[0651]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a removable cab attachable to the body as taught by Abhyanker with the teachings of Myllymaki, with the motivation that “individuals may wish to acquire a variety of items.  However, these individuals may not have the time and/or means to pick up these goods” and solve the problem that “individuals may not trust carrier services to handle items and/or may feel that their items are not secure in transit” (Abhyanker ¶[0003-4]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a removable cab attachable to the body of Abhyanker for the cab of attachable to the body of Myllymaki. Thus, the simple substitution of one known element for another producing a predictable KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
With respect to the following: 
an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle; and
Myllymaki, as shown in Fig 6, col 8 ln 7-22 details a vehicle vending machine, materials handling system, and access door to move the product(s) / cargo from the compartment to an accessible position exterior of the vehicle, but does not explicitly state an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle.  However, Hempsch teaches this limitation controlling a gripper arm to move mailings (cargo) inside the vehicle through a vehicle opening to either a receptacle at least partially in the vehicle, or a receptacle holder fully outside the vehicle (Hempsch Fig 2B-2D, ¶[0036-37], ¶[0047], ¶[0080-81], claim 12). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle as taught by Hempsch with the teachings of Myllymaki in view of Abhyanker, with the motivation that “the mailing can be transported… in an extremely precise manner” and “be moved in three spatial directions vertical to each other, i.e. three dimensionally”  (Hempsch ¶[0036]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include arm arranged to move the cargo from the cab through the opening to a position accessible from an exterior of the vehicle as taught by Hempsch in the system of Myllymaki in view of Abhyanker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Myllymaki (in view of Abhyanker in view of Hempsch) also teaches the following:
and a computing device including a processor and a memory (Myllymaki Fig 9, col 8 ln 29-50, col 8 ln 51 through col 9 ln 27 details the computing device processor and memory, including the embedded controllers in the package delivery platform), 
the computing device programmed to:
actuate at least one vehicle component to move the vehicle (Myllymaki col 3 ln 33-49, col 5 ln 45-51 details the autonomous road vehicle moving itself to the delivery destinations along the routes); and
Hempsch (of Myllymaki in view of Abhyanker in view of Hempsch) also teaches the following:
actuate the arm to move the cargo through the opening (Hempsch Fig 2B, Fig 2D, ¶[0036-37], ¶[0076-77], claim 12 details controlling the gripper to move parcels by placing the parcels in the receptacle through the vehicle opening and transferring the receptacle to a secure holder).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device programmed to actuate the arm to move the cargo through the opening as taught by Hempsch in the system of Myllymaki in view of Abhyanker (in view of Hempsch), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11.  Abhyanker also teaches the following:
wherein the cab includes a climate control component (Abhyanker Fig 2, Fig 45, ¶[0009], ¶[0103-104] details the storage compartments may be individually temperature regulated and controlled). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the cab includes a climate control component as taught by Abhyanker in the system of Myllymaki (in view of Abhyanker in view of Hempsch), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11.  Myllymaki also teaches the following:
wherein the computing device is programmed to actuate the at least one vehicle component to move the vehicle according to a route received from a server (Myllymaki Fig 8, col 3 ln 47-53, col 3 ln 65 through col 4 ln 3, col 6 ln 1-5 details the vehicle receiving the destinations and optimized route and then autonomously drive and travel the route; alternatively, note Abhyanker ¶[0132], ¶[0134] also teaches this limitation with the vehicle controlling the propulsion system based on destination and navigation information received from the server, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include this as taught by Abhyanker in the system of Myllymaki (in view of Abhyanker in view of Hempsch) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 17:
Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11. Hempsch also teaches the following:
wherein the computing device is programmed to actuate the arm to move the cargo from the cab to a locker (Hempsch Fig 2A-D, ¶[0035], ¶[0050], ¶[0069-72], ¶[0078], claim 20 details autonomous transfer device and gripper arm of the autonomous vehicle that takes packages from the vehicle cargo area and delivers them into a receptacle which the transfer device / grabber locks back into the receptacle holder, i.e. locker). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to actuate the arm to move the cargo from the cab to a locker as taught by Hempsch with the teachings of Myllymaki in view of Abhyanker (in view of Hempsch), with the motivation that “the mailing can be protected from the weather, which is practical” (Hempsch KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11.  Myllymaki also teaches the following:
a display disposed on at least one of the cab and the body (Myllymaki Fig 5-6, col 4 ln 44-50, col 6 ln 6-12, col 6 ln 30-34, col 10 ln 34 details output video displays on the outside of the vehicle cab access). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al., as applied to claim 11 above, and further in view of US patent application publication 2011/0046778 A1 to Pinney et al.
Claim 13:
	Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11. With respect to the following:
wherein the body includes a shelf attached to the opening, and the computing device is programmed to actuate the cargo movement subsystem to move the cargo from the cab to the shelf. 
Myllymaki, as shown in Fig 6, col 8 ln 7-22 details the body includes an opening, and actuating vending machine configuration elements and a materials handling system (i.e. cargo movement subsystem) to move the cargo from the cab to the opening, but does not explicitly state that there is a shelf attached to the opening, and the computing device is programmed to actuate the cargo movement KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al., as applied to claim 11 above, and further in view of “DIY Drones: Ground/Air Drone Delivery” <http://diydrones.com/profiles/blogs/ground-air-drone-delivery> (<https://web.archive.org/web/20140828071243/http://diydrones.com/profiles/blogs/ground-air-drone-delivery> captured on 28 August 2014) to healthyfatboy (hereinafter ‘DIY Drones’).
Claim 18:
	Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11. Myllymaki does not explicitly state, but DIY Drones teaches the following:
wherein the computing device is programmed to instruct an unmanned aerial vehicle to deliver the cargo from the cab to a cargo recipient (DIY Drones ¶2 beginning “What would be more realistic…”, ¶3 beginning “The basic concept is you have…” details an autonomous ground vehicle delivery truck carrying a package to the house and the dispatching a multirotor drone of the appropriate size with the package to go from the truck to the door). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to instruct an unmanned aerial vehicle to deliver the cargo from the cab to a cargo recipient as taught by DIY Drones with the teachings of Myllymaki in view of Abhyanker in view of Hempsch, with the motivation of overcoming the problem that “Ground navigation is hard enough on the road but getting around a cluttered yard or sidewalk is going to be really hard.  With a quad/hex/octo, would could easily have it take off, fly over all the obstacles, drop the package off near the door, and head back to the truck” (DIY Drones ¶3 beginning “The basic concept is you have to…”). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is programmed to instruct an unmanned aerial vehicle to deliver the cargo from the cab to a cargo recipient as taught by DIY Drones in the system of Myllymaki in view of Abhyanker in view of Hempsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,256,852 B1 to Myllymaki in view of US patent application publication 2014/0136414 A1 to Abhyanker in view of US patent application publication 2015/0321595 A1 to Hempsch et al., as applied to claim 11 above, and further in view of US patent application publication 2008/0133052 A1 to Jones et al.
Claim 20:
Myllymaki in view of Abhyanker in view of Hempsch, as shown above, teach the limitations of claim 11. Myllymaki does not explicitly state, but Jones teaches the following:
a removable end plate attached to the body opposite the cab (Jones Fig 5D, ¶[0059-60], ¶[0082] details a detachable bumper on the end of the body of the autonomous vehicle, opposite of the storage area of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a removable end plate attached to the body opposite the cab as taught by Jones with the teachings of Myllymaki in view of Abhyanker in view of Hempsch, with the motivation of “reducing the risk of catastrophic hardware or software malfunction” with automated robot vehicles (Jones ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a removable end plate attached to the body opposite the cab as taught by Jones in the system of Myllymaki in view of Abhyanker in view of Hempsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Novelty / Non-Obviousness
Claim 14 is not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “wherein the body includes a shelf attached to the opening; wherein the computing device is programmed to actuate the arm to move the cargo from the shelf to the cab when the cargo is not collected within a predetermined period of time” as recited in combination with the limitations of claim 14.
The prior art of Hempsch et al. (2015/0321595 A1) details the vehicle body includes an opening, and the computing device controller is programmed to actuate the arm to move cargo from an exterior receptacle to the cab storage area in the vehicle (Hempsch Fig 2B-2D, ¶[0036-38]), but does not explicitly state the body includes a shelf attached to the opening and actuating the arm to move the cargo from the 
Next, the prior art of Felder et al. (6,543,983 A1) details a vehicle body including an opening and a shelf attached to the opening, and the computer device controller programmed to actuate the robot and arm to move cargo back to the vehicle and the cargo’s original location after it has remained (i.e. not collected) a predetermined period of time following when the cargo was left by the robot and arm at its second location exterior to the vehicle for pickup (Felder Fig 1, Fig 9-10, col 5 ln 36-51, col 6 ln 16-28, col 9 ln 48-64, col 10 ln 18-20, col 14 ln 51-60), but does not explicitly state actuating the arm to move the cargo from the shelf attached to the opening to the cab when the cargo is not collected within a predetermined period of time.
Next, the prior art of Ohnesorge (2015/0086312 A1) details a vehicle body including a container that opens to reveal a shelf, which is attached to an opening; and a computing device programmed to actuate the arm to move the container / shelf and toolbox within (i.e. cargo) the container / shelf back to a stowed position inside the vehicle cab (Ohnesorge Fig 2, Fig 5-6, ¶[0046-48], ¶[0057]), but does not explicitly state actuating the arm to move the cargo from the shelf attached to the opening to the cab when the cargo is not collected within a predetermined period of time.
Next, the prior art of Pinney et al. (2011/0046778 A1 ) details a body including an opening and a bin with a flat surface within (shelf), and the computing device controller is programmed to actuate a shuttle assembly and support carriage (i.e. arm) to move the cargo to the exterior bin onto the flat surface (shelf), and the cargo from the shelf back to the storage area (i.e. cab) when the cargo is not collected within a predetermined period of time via a trap door (Pinney Fig 5, Fig 11, Fig 15-16, ¶[0080-83], ¶[0085], ¶[0087-90], ¶[0094], ¶[0147]).  However, Pinney does not explicitly state wherein the computing device is programmed to actuate the arm to move the cargo from the shelf (attached to the opening) to the cab when the cargo is not collected within a predetermined period of time.
Thus, the art on record fails to collectively teach “wherein the body includes a shelf attached to the opening; wherein the computing device is programmed to actuate the arm to move the cargo from the shelf to the cab when the cargo is not collected within a predetermined period of time” as substantially required by dependent claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628